Title: From Thomas Jefferson to George Jefferson, 23 October 1806
From: Jefferson, Thomas
To: Jefferson, George


                        
                            Washington Oct. 23. 06.
                        
                        The season now requires that I should lay in my winter’s stock of coal. I will therefore ask the favor of you
                            to send me on 1200. bushels with as little delay as possible, for indeed the want of it begins to be urgent. on this day
                            fortnight I will make you a remittance to cover this article as well as the balance due at the close of the last quarterly
                            account. Accept my affectionate salutations.
                        
                            Th: Jefferson
                            
                        
                    